Case: 2:17-cv-01115-ALM-KAJ Doc #: 32 Filed: 10/09/18 Page: 1 of 1 PAGEID #: 256



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ERNIE GEVAS, et al,

                      Plaintiffs,

       v.                                           Civil Action 2:17-cv-1115
                                                    Judge Algenon L. Marbley
                                                    Magistrate Judge Jolson
LIBERTY MUTUAL GROUP,
INC., et al.,

                      Defendants.


                                            ORDER

       This matter is before the Court on the parties’ second Joint Motion for Extension.

(Doc. 31). The parties seek a thirty-day extension of the dispositive motion deadline in order “to

continue their exchange of meaningful settlement offers.” (Id. at 1). For good cause shown, the

Motion is GRANTED. Consequently, any dispositive motion shall be filed by November 5, 2018.

       IT IS SO ORDERED.



Date: October 9, 2018                               /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE
